Taylor, C. J.
delivered the Opinion of the Court:
This case has been fully argued and various objections have been made to the plaintiff’s recovery. We think, however, that the decision of the cause rests on a plain principle of law; and that, as both parties claim directly from T. Barnett, they are privies in estate, and it is not competent to either, as such, to deny his title. The defendant has accepted a deed from him, which admits the title and estops him from denying it afterwards; for a person may be estopped by matter in pais, as well as by indenture or writing.a The doctrine, as applied to this case, appears highly reasonable, since nothing but the truth ought to be alledged by any man in his defence, and what he has once alledged must be presumed to be true, and he ought not to contradict it.
On this ground, the Court is of opinion that the plaintiff is entitled to judgment.

 Litt. sen. 677. Salk. 276. 7 Term. Rep. 488.